STIPULATION Roe, C.J. This is a lapsed appropriation claim. The State agrees to an entry of an award based on the report filed in this matter which provides the following information: Agency: Department of Law Enforcement Purpose: For duplicating and microfilming the card files for the Illinois Department of Law Enforcement, division of support services, at Joliet laboratory. Fund No. 001-45402-1200-00 Fiscal Year: FY81 Amount: $24,787,00 Claimant’s social security or tax No__ Sufficient funds lapsed to cover this claim. ORDER Roe, C.J. The record in this cause indicates that this is a standard lapsed appropriation claim which should be paid in accordance with the above stipulation. It is so ordered.